DETAILED ACTION
This office action is in response to communication filed on 31 July 2022.

Claims 1 – 24 are presented for examination.

The following is a FINAL office action upon examination of application number 16/571232.  Claims 1 – 24 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 31 July 2022, Applicant amended claims 1, 2, 4, 9, 10, 12, 13, 16, and 20.  Applicant added claims 23 and 24.

Amendments to claims 1, 2, 4, 9, 10, 12, 13, 16, and 20 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 22 are maintained.

Amendments to claims 4 and 15 are sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claims 4 and 15 is withdrawn.  


Response to Arguments
Applicant's arguments filed 31 July 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection of the claims, Applicant argues that claims are not directed to an abstract idea and recite a practical application.  Examiner respectfully disagrees.  Presenting on a display that is generic and non-specific and sending (what is assumed to be) a software file to a user to then decide to independently attend courses is a mere application of well-known, routine, and conventional computing technology.  Displays do not have to be computerized, as one could present on a piece of paper any kind of KPI changes and results that they wish to display.  Then a user could be handed a compact disc or similar as part of “sending a learning software” for their independent use.  No technology is required to perform these steps, and without this generic technology merely applied as a tool that could otherwise manual, claims remain directed to abstract ideas.


In the remarks regarding independent claims 1 and 12, Applicant argues that the prior art does not teach the newly amended claim language.  Examiner agrees.  The prior art rejection is withdrawn.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving metrics from a user to construct key performance indicator (KPI), retrieving data related to agents during a predefined period for metrics from performance management databases, calculating a change in KPI, calculating an influence of each metric on the KPI change, calculating an influence of each agent on the KPI change, determining a percentage of negative change out of a total negative change for each agent having negative change of a goal accomplished percentage; presenting to the user: calculated change in KPI, influence of each metric on KPI change, and influence on each agent on KPI change, and presenting a coaching approach for top negative influencing agents on calculated change in KPI in a metric to reach a predefined KPI goal based on precalculated coaching effectiveness, and sending a learning course for independent attendance. Dependent claims further limit independent claims by retrieving additional data, making additional calculations, and defining values.  This describes both a mental process (including observations, evaluation, judgment, opinion) and a certain method of organizing human activity (managing interactions between people and business relations).  Mental processes and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements including computerization, databases, display unit, memory, and processor, are no more than mere instructions to apply the exception using computer components.  Sending “a learning software” is no more than mere transmission, and the software nor the learning in the independent attendance of courses is not in the scope of the claimed functionality.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer and electrical components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683